Dreyfus Cash ManagementDreyfus Government Cash Management FundsDreyfus Municipal Cash Management PlusDreyfus AMT-Free New York Municipal Cash ManagementDreyfus Tax Exempt Cash Management FundsDreyfus Treasury & Agency Cash ManagementDreyfus Treasury Securities Cash Management(collectively the "Funds")Incorporated herein by reference are the As Revised prospectuses of the above referenced Funds dated June 1, 2016, As Revised October 10, 2016, filed pursuant to Rule 497(e) under the Securities Act of 1933, as amended, on October 7, 2016 (SEC Accession No. 0000759667-16-000067).
